DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 11-12 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US Pat. No. 6,530,405).
Regarding claim 1, Brown teaches a pneumatic tire comprising a tread portion 40 comprising a shoulder land portion 1 having a tread edge, the shoulder land portion being provided with shoulder lateral grooves 57 extending inwardly in a tire axial direction from the tread edge so as to define shoulder block elements therebetween, and at least one protrusion protruding from an outer surface in the tire axial direction of the respective shoulder land portion, wherein the at least one protrusion comprising first portions provided on the respective shoulder block elements and extending in a tire radial direction, and a second portion located inwardly in the tire radial direction of one of the shoulder lateral grooves and extending in a tire circumferential direction to connect inner portions of at least two first portions, and widths in the circumferential direction of the first portions are greater than groove widths of the shoulder lateral grooves at the tread edge (column 4, line 42 – column 6, line 9; figures 1-3 and 5). 
Regarding claim 2, Brown teaches that the protrusion has a U-shape consisting of two first portions and a single second portion connecting the two first portions (figures 1-3 and 5).
Regarding claims 3-4 and 16-17, Brown teaches that the shoulder lateral grooves comprise circumferentially alternating first shoulder lateral grooves with the second portion positioned radially inside, and second shoulder lateral grooves with no second portion positioned radially inside (figures 1-3 and 5).
Regarding claim 11, Brown teaches that the at least two first portions and the second portion have radially inner edges located innermost in the tire radial direction thereof, and the inner edges extend along the tire circumferential direction (figures 1-3 and 5).
Regarding claim 12, Brown teaches that the inner edges of the first and second portions are connected with each other so as to form a single circular arc (figures 1-3 and 5).
Regarding claim 15, Brown teaches that the shoulder lateral grooves have groove bottoms that are located radially inwardly of radially outermost edges of the first portions (figure 1).
Claims 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwano (US Pub. No. 2017/0166013).
Regarding claim 21, Kuwano teaches a pneumatic tire comprising a tread portion 12 comprising a shoulder land portion having a tread edge, the shoulder land portion being provided with shoulder lateral grooves 22 extending inwardly in a tire axial direction from the tread edge so as to define shoulder block elements therebetween, and at least one protrusion 30 protruding from an outer surface in the tire axial direction of the respective shoulder land portion, wherein the at least one protrusion comprising first portions provided on the respective shoulder block elements and extending in a tire radial direction, and a second portion located inwardly in the tire radial direction of one of the shoulder lateral grooves and extending in a tire circumferential direction to connect inner portions of at least two first portions, and each first portion comprises circumferentially spaced first and second radial surfaces each extending in the radial direction, and in a front view of the outer surface of each shoulder land portion, the first and second radial surfaces are offset in the circumferential direction from the shoulder lateral grooves adjacent to the shoulder land portion (paragraphs [0024]-[0039]; figures 1 and 3).
Regarding claim 22, Kuwano teaches a pneumatic tire comprising a tread portion 12 comprising a shoulder land portion having a tread edge, the shoulder land portion being provided with shoulder lateral grooves 22 extending inwardly in a tire axial direction from the tread edge so as to define shoulder block elements therebetween, and at least one protrusion 30 protruding from an outer surface in the tire axial direction of the respective shoulder land portion, wherein the at least one protrusion comprising first portions provided on the respective shoulder block elements and extending in a tire radial direction, and a second portion located inwardly in the tire radial direction of one of the shoulder lateral grooves and extending in a tire circumferential direction to connect inner portions of at least two first portions, and each first portion comprises a first circumferential surface located outermost in the radial direction, and in a front view of the outer surface of each shoulder land portion, the first circumferential surface is offset radially inwardly from the tread edge (paragraphs [0024]-[0039]; figures 1 and 3).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-13, 15-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US Pat. No. D761,722).
Regarding claim 1, Takahashi teaches a design for a tire comprising a tread portion comprising a shoulder land portion having a tread edge, the shoulder land portion being provided with shoulder lateral grooves extending inwardly in a tire axial direction from the tread edge so as to define shoulder block elements therebetween, and at least one protrusion protruding from an outer surface in the tire axial direction of the respective shoulder land portion, wherein the at least one protrusion comprising first portions provided on the respective shoulder block elements and extending in a tire radial direction, and a second portion located inwardly in the tire radial direction of one of the shoulder lateral grooves and extending in a tire circumferential direction to connect inner portions of at least two first portions, and widths in the circumferential direction of the first portions are greater than groove widths of the shoulder lateral grooves at the tread edge (figures 1, 5 and 7). It would have been obvious to one of ordinary skill in the art to create a pneumatic tire using the design of Takahashi in order to create a pneumatic tire with greater traction than a tire having a tread without a pattern. 
Regarding claim 2, Takahashi teaches that the protrusion has a U-shape consisting of two first portions and a single second portion connecting the two first portions (figures 1 and 5).
Regarding claims 3-4 and 16-17, Takahashi teaches that the shoulder lateral grooves comprise circumferentially alternating first shoulder lateral grooves with the second portion positioned radially inside, and second shoulder lateral grooves with no second portion positioned radially inside (figures 1 and 7).
Regarding claims 5 and 18, Takahashi teaches that widths in the circumferential direction of the first portions are smaller than lengths in the circumferential direction of the respective shoulder block elements (figures 1 and 7).
Regarding claim 6, Takahashi teaches widths in the circumferential direction of the first portions in a range of from 20% to 60% of lengths in the circumferential direction of the respective shoulder block elements (figures 1 and 7). It is noted that the first portions have varying widths, at least some of which meet the claimed limitations, and the claim does not exclude first portions having widths outside of the 20-60% range.
Regarding claim 8, Takahashi teaches that the first protrusions each protrude in a tapered manner such that side surfaces thereof are inclined at an angle of less than or equal to 45 degrees with respect to a normal line of the outer surface of the shoulder land portion (figures 1, 5 and 7).
Regarding claim 9, Takahashi teaches that the first portions comprise inner edges extending in the radial direction inwardly in a circumferential direction of the at least one protrusion, and the inner edges have an angle of less than or equal to 10 degrees to the radial direction (figures 1, 5 and 7).
Regarding claim 10, Takahashi teaches that the protrusions comprise a constant-width first portion and a non-constant-width first portion (figures 1 and 5).
Regarding claim 11, Takahashi teaches that the at least two first portions and the second portion have radially inner edges located innermost in the tire radial direction thereof, and the inner edges extend along the tire circumferential direction (figures 1 and 5).
Regarding claim 12, Takahashi teaches that the inner edges of the first and second portions are connected with each other so as to form a single circular arc (figures 1 and 5).
Regarding claim 13, Takahashi teaches that the radial height of the at least one protrusion is about 1/3 of the section height (figure 5), suggesting values in the claimed 28-35% range.
Regarding claim 15, Takahashi teaches that the shoulder lateral grooves have groove bottoms that are located radially inwardly of radially outermost edges of the first portions (figures 1 and 7).
Regarding claim 22, Takahashi teaches a pneumatic tire comprising a tread portion comprising a shoulder land portion having a tread edge, the shoulder land portion being provided with shoulder lateral grooves extending inwardly in a tire axial direction from the tread edge so as to define shoulder block elements therebetween, and at least one protrusion protruding from an outer surface in the tire axial direction of the respective shoulder land portion, wherein the at least one protrusion comprising first portions provided on the respective shoulder block elements and extending in a tire radial direction, and a second portion located inwardly in the tire radial direction of one of the shoulder lateral grooves and extending in a tire circumferential direction to connect inner portions of at least two first portions, and each first portion comprises a first circumferential surface located outermost in the radial direction, and in a front view of the outer surface of each shoulder land portion, the first circumferential surface is offset radially inwardly from the tread edge (figures 1, 5 and 7).
Claims 1-6 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zanzig (US Pub. No. 2002/0011293) in view of Brown (US Pat. No. 6,530,405).
Regarding claim 1, Zanzig teaches a pneumatic tire comprising a tread portion 2 comprising a shoulder land portion having a tread edge, the shoulder land portion being provided with shoulder lateral grooves 5 extending inwardly in a tire axial direction from the tread edge so as to define shoulder block elements therebetween, and at least one protrusion protruding from an outer surface in the tire axial direction of the respective shoulder land portion, wherein the at least one protrusion comprising first portions provided on the respective shoulder block elements and extending in a tire radial direction, and a second portion located inwardly in the tire radial direction of one of the shoulder lateral grooves and extending in a tire circumferential direction to connect inner portions of at least two first portions (paragraphs [0048]-[0051]; figures 1-2). Zanzig does not specifically disclose that widths in the circumferential direction of the first portions are greater than groove widths of the shoulder lateral grooves at the tread edge. Brown teaches a similarly configured pneumatic tire where widths in the circumferential direction of the first portions are greater than groove widths of the shoulder lateral grooves at the tread edge (column 4, line 42 – column 6, line 9; figures 1-3 and 5). It would have been obvious to one of ordinary skill in the art to use widths in the circumferential direction of the first portions greater than groove widths of the shoulder lateral grooves at the tread edge in order to permit the shoulder zone to exhibit relatively high net-to-gross ratio to improve wear and noise performance while maintain the overall traction performance (see Brown at column 5, lines 47-50).
Regarding claim 2, Zanzig teaches that the protrusion has a U-shape consisting of two first portions and a single second portion connecting the two first portions (figures 1-2).
Regarding claims 3-4 and 16-17, Zanzig teaches that the shoulder lateral grooves comprise circumferentially alternating first shoulder lateral grooves with the second portion positioned radially inside, and second shoulder lateral grooves with no second portion positioned radially inside (figures 1-2).
Regarding claims 5 and 18, Zanzig either teaches widths in the tire circumferential direction of the first portions are smaller than lengths in the tire circumferential direction of the respective shoulder block elements (figure 1), or alternatively it would have been obvious to one of ordinary skill in the art to use widths in the tire circumferential direction of the first portions that are smaller than lengths in the tire circumferential direction of the respective shoulder block elements as being suggested by Zanzig (see paragraphs [0048]-[0051] and figure 1). The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (see MPEP at 2125). While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972).  
Regarding claim 6, Zanzig teaches a specific embodiment (figure 2) where the widths of the first portions measure about 9 mm and the width of the shoulder block elements measure about 16 mm, resulting in a percentage of 56.25% (9/16), falling within the claimed range. Accordingly, Zanzig either teaches the feature of claim 6, or it would have been obvious to use such a feature as being suggested by Zanzig (see paragraphs [0048]-[0051] and figure 2).
Regarding claim 9, Zanzig teaches a specific embodiment (figures 1-2) where the first portions comprise inner edges extending in the radial direction located inwardly in a circumferential direction of the at least one protrusion, and the inner edges have an angle of less than or equal to 10 degrees with respect to the radial direction. Accordingly, Zanzig either teaches the feature of claim 9, or it would have been obvious to use such a feature as being suggested by Zanzig (see paragraphs [0048]-[0051] and figures 1-2).
Regarding claim 10, Zanzig teaches that the first portion has a constant-width portion (figures 1-2) as well as teaching a non-constant-width portion located in either or both of the first portion and the shoulder block element (figures 1-2). Accordingly, it would have been obvious to one of ordinary skill to use a non-constant-width first portion and a constant-width first portion as being suggested by Zanzig (see paragraphs [0048]-[0051] and figures 1-2).
Regarding claim 11, Zanzig teaches that the at least two first portions and the second portion have radially inner edges located innermost in the tire radial direction thereof, and the inner edges extend along the tire circumferential direction (figures 1-2).
Regarding claim 12, Zanzig teaches that the inner edges of the first and second portions are connected with each other so as to form a single circular arc (figure 1).
Regarding claim 13, Zanzig teaches that the protrusion extends to the maximum section width of the tire, which is greater than 30 percent of the sidewall surface (paragraph [0050]; figures 1 and 3), thus teaching an overlapping range. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). It would have been obvious to one of ordinary skill in the art to use values of greater than 30% to 35% of the tire section height as falling within the disclosed range of Zanzig (see paragraph [0050]).
Regarding claim 14, Zanzig teaches that the first portions comprise inner edges extending in the radial direction located inwardly in a circumferential direction and teaches a specific embodiment which suggests that the inner edges have a radial length in a range of from 0.5 to 5.0 times a radial length of the second portion (figure 1). It would have been obvious to one of ordinary skill in the art to use inner edges having a radial length in a range of from 0.5 to 5.0 times a radial length of the second portion as being suggested by Zanzig (see paragraphs [0048]-[0051] and figure 1).
Regarding claim 15, Zanzig teaches that the shoulder lateral grooves have groove bottoms that are located radially inwardly of radially outermost edges of the first portions (figures 1-2).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brown as applied to claim 1 above, and further in view of Harvey (US Pub. No. 2008/0210355).
Regarding claim 7, Brown is not limiting as to the height of the protrusions, but does not specifically disclose a protrusion height range of 2.5-6.0 mm. Harvey teaches using sidewall protrusions having a height of 1.5 mm to 10 mm (overlapping the claimed range), which are 10% to 80% of the height of the tread blocks (paragraphs [0035] and [0037]; figures 1-2). It would have been obvious to one of ordinary skill in the art to use a height as taught by Harvey for the protrusions of Brown in order to have good off-road performance (see Harvey at paragraph [0004]).
Regarding claim 8, Brown does not specifically disclose tapering the first portions of the protrusions. Harvey teaches using tapered sidewall protrusions having an angle of 40-80 degrees to the block base (10-50 degrees with respect to a normal line – overlapping the claimed range) (paragraphs [0035] and [0037]; figures 1-2). It would have been obvious to one of ordinary skill in the art to use a taper angle as taught by Harvey for the protrusions of Brown as a known sidewall protrusion angle with the predictable result of functional sidewall protrusions.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi as applied to claim 1 above, and further in view of Harvey (US Pub. No. 2008/0210355).
Regarding claim 7, Takahashi is not limiting as to the height of the protrusions, but does not specifically disclose a protrusion height range of 2.5-6.0 mm. Harvey teaches using sidewall protrusions having a height of 1.5 mm to 10 mm (overlapping the claimed range), which are 10% to 80% of the height of the tread blocks (paragraphs [0035] and [0037]; figures 1-2). It would have been obvious to one of ordinary skill in the art to use a height as taught by Harvey for the protrusions of Takahashi in order to have good off-road performance (see Harvey at paragraph [0004]).

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Brown, Takahashi and Kuwano as are set out above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	July 3, 2022

/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749